NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE APPLE INC.,
Pet£tioner.
Miscel1aneous Docket No. 103
On Petition for Writ of 1Vlandamus to the United States
District Court for the Eastern District of Texas in case
nos. 09-CV-0326, 10-CV-O248, and 09-CV-289, Judge
Char1es Everingham IV.
ON PETITION
ORDER
App1e Inc. submits a petition for a writ of mandamus
to direct the United States District Court for the Eastern
District of TeXas to vacate its June 15, 2011 order deny-
ing transfer and to direct transfer to the United States
District Court for the Northern District of California.
Upon consideration thereof,
IT IS ORDERED THATZ

cc: Gregory Steven Arovas, Esq.
John Jeffrey Eichmann, Esq.
S
2
Simp1eAir, Inc. is directed to respond no later than
October 20, 2011.
F0R THE CoURT
 0 5  /s/ Jan Horba1y
Date J an Horbaly
C1erk
C1erk, United States District Court for the Eastern
District Of Texas
19
FlLE
U.S. CDURT 0F AF'?PEALS FOR
THE'FEDERAL C|RCU1T
C-CT'U5 2011
JAN HDRBALY
CLERK